Citation Nr: 9916950	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran's injuries sustained in an automobile 
accident on November11, 1985, were incurred in line of duty 
or were the result of his own willful misconduct for purposes 
of determining entitlement to compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

This case was previously before the Board in February 1996, 
on which occasion it was remanded for additional development.  
Such development having been completed, the case is again 
before the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent and credible evidence 
reflects that the veteran was intoxicated at the time of an 
in-service motor vehicle accident on November 11, 1985, in 
which he was the operator of the motor vehicle.  By drinking 
he had disobeyed a lawful order not to drink alcoholic 
beverages.

3.  The injuries that the veteran sustained as the result of 
the November 11, 1985 motor vehicle accident were the 
immediate and proximate result of operating a vehicle while 
intoxicated.






CONCLUSION OF LAW

The veteran's injuries sustained in an automobile accident on 
November11, 1985, were caused by the veteran's willful 
misconduct and were not incurred in line of duty.  38 U.S.C. 
§ 105 (West 1991); 38 U.S.C.A. § 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.1(n)(1), 3.301(b), (c) (2), (d) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case is whether injuries for which the 
veteran seeks service connection were sustained in the line 
of duty.  It is the veteran's basic contention that the 
injuries sustained in a motor vehicle accident in service on 
November 11, 1985, were in line of duty.  In Administrative 
Decisions issued in September 1992 and December 1996, the RO 
held that service connection for the injuries was not 
warranted because they were the result of the veteran's own 
willful misconduct and were not incurred in the line of duty. 

In February 1996, the Board remanded the case for further 
development.  The veteran was afforded the opportunity to 
submit copies of any letters that he may have had or 
statements from witnesses of the accident.  A particular 
statement was requested from a sergeant who purportedly was 
also involved in the accident.  In February 1996 and May 1996 
the veteran submitted statements wherein he reiterated his 
contentions and indicated that he did not have any written 
witness statements to offer.  He asked that he RO try to 
contact the sergeant in question directly.

In the remand, the Board also asked the RO to attempt to 
obtain any line of duty investigation or determination 
reports regarding the injuries sustained by the veteran in 
the accident; to obtain a laboratory report of blood alcohol 
testing that was done at the hospital where the veteran 
received treatment after the accident; to obtain any military 
police reports and official accident reports pertaining to 
the veteran's accident; and to obtain any outstanding service 
medical records showing treatment after the accident.  In a 
Report of Contact, VA Form 119, dated on July 15, 1996, it 
was noted by the RO that the Army hospital in Bremerhaven, 
Germany, had been deactivated, and that a request for 
additional service medical records was sent to the National 
Personnel Records Center on that date.  In December 1996, the 
RO received line of duty information and treatment records, 
as had been requested in April and July 1996.  No separate 
laboratory report of blood alcohol testing was received.  

The RO was further asked to obtain any administrative, 
disciplinary or personnel records, including any reports 
associated with the Article 15 proceedings related to the use 
of alcoholic beverages on the day of the accident.  In a 
December 30, 1996, letter from the RO to the veteran, it was 
noted that the RO could not locate the sergeant who was in 
the accident with the veteran.  The RO noted that it had 
received the original medical records from the Department of 
the Army concerning inpatient treatment records, a DA Form 
2627-Record of Proceedings Under Article 15, Uniform Code of 
Military Justice, and the veteran's Recommendation for 
Discharge under the Provisions of Chapter 9, AR-635-200.  The 
veteran was informed by the RO that the earlier decision 
stood, and that the denial of service connection for injuries 
sustained in the motor vehicle accident on November 11, 1985 
was continued.  


Pertinent Law and Regulations

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.  
38 U.S.C.§ 105 (West 1991); 38 C.F.R. § 3.1(m) (1998).  

In all cases, section 105 establishes a presumption in favor 
of finding of line of duty, and if the Board finds that an 
exception such as willful misconduct applies, and denies the 
claim solely on the basis of such exception, the Board must 
establish that denial of the claim is justified by a 
preponderance of the evidence.  See Smith (Cynthia) v. 
Derwinski, 2 Vet. App. 241, 244 (1992).  In evaluating the 
evidence for and against the claim, the Board must conduct 
its review mindful of the statutory presumption in the 
veteran's favor.  Id.,  citing Akins v. Derwinski, 1 Vet. 
App. 228, 230 (1991).  

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action, and it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1) (1998).  It will not be 
determinative unless it is the proximate cause of injury, or 
death.  38 C.F.R. § 3.1(n) (1998).  Disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(b) (1998). 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d).  

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death to the user.  38 C.F.R. § 3.301(d) 
(1998).  The simple drinking of alcoholic beverage is not of 
itself willful misconduct.  The deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2).  

With these regulations and the Court's precedent in mind, the 
Board provides the following background and legal analysis to 
determine whether the veteran's injuries were incurred in the 
line of duty. 


Factual Background and Procedural History

In October 1981, the veteran entered active duty and the 
corresponding enlistment examination showed that he was 
clinically evaluated as normal in all pertinent respects.  

At 11:00 p.m. on November 11, 1985, according to a medical 
record-nursing assessment and care plan document, DA Form 
3888, the veteran reported that he drank a couple of drinks 
per week.  

In a November 11, 1985 emergency care and treatment record, 
it was noted that at 11:30 p.m. the veteran was seen for 
emergency treatment after having received multiple bruises in 
a motor vehicle accident.  The veteran complained of his hips 
and upper back hurting, a neck injury, and numbness in the 
right arm.  It was further noted that the veteran complained 
of pain over the right thigh, right shoulder, and neck.  In 
the report it was noted that, while driving an Army jeep that 
afternoon, the veteran swerved toward a vehicle to avoid 
colliding with another vehicle, and the jeep turned over.  
The accident had happened about 2:30 p.m.  The veteran was 
noted to smell of alcohol.  He was oriented to place; a 
question mark was placed next to whether he was oriented in 
time.  Examination revealed that there was tenderness in the 
right shoulder, back, and right thigh, and that the right 
forearm was numb.  The impression was low back strain.  

In a November 11, 1985 record, which was translated from 
German to English, it was noted that the diagnoses included, 
in part, questionable alcohol abuse.  Neurological evaluation 
was indicated and it was noted that x-ray examinations of the 
cervical spine, thoracic spine, lumbar spine, pelvis and 
chest were unremarkable.  

A November 11, 1985 abbreviated medical record indicates that 
the veteran was involved in the motor vehicle accident and 
that he did not remember what time it happened.  It was again 
noted that he smelled of alcohol. 

Doctors orders, dated from November 11th through the 13th, 
reveal information about the veteran's treatment during that 
time period.  In pertinent part, on November 11th it was 
noted that a legal blood alcohol test was done, as were x-
rays.

DA Form 2985, Admission and Coding Information, reflects that 
on November 12, 1985 at 12:58 a.m., the veteran was admitted 
to a United States Army Hospital.  In comments at the bottom 
of the form, it appears the veteran stated that the jeep had 
turned over, that he did not remember what happened, that he 
did not know when it happened, and that it happened in 
Muenster, Germany.  

In a November 12, 1985, clinical record, it was noted that 
the veteran had multiple injuries and that he would be 
admitted to the medical/surgical department.  It was noted 
that a blood alcohol test was done.  Nursing notes, dated 
November 12, 1985 at 1:45 a.m., reveal that the veteran was 
admitted to medical/surgical department status post motor 
vehicle accident that afternoon, and that a cervical collar 
was in place.  It was noted that there was alcohol on his 
breath.  The veteran was described as being belligerent and 
demanding.  

On a November 12, 1985 consultation sheet, it was noted that 
the veteran was sweaty and complained of nausea.  The time 
was 9:20 a.m.  He was alert, oriented, and had no complaints 
other than nausea and dizziness.  It was noted that "the 
clinic has been notified!"  Other treatment records from 
November 12th through November 14th indicate that the veteran 
had orthopedic complaints and problems with urination.  In a 
nursing assessment and care plan, dated on November 13th, it 
was noted that the veteran stated he was incoherent after the 
accident, and that he complained of back pain, scapula and 
right thigh pain, bruise on calf and right arm numbness, and 
that he was "now" okay.  In a therapeutic documentation 
care plan, it was noted that a legal blood alcohol test was 
done on November 12, 1985.  

Inpatient Treatment Record Cover Sheet, DA Form 3647-1, 
reflects that the veteran was the driver of a military jeep 
that turned over at 2:30 p.m. on November 11, 1985, causing 
his injuries.  In the selected administrative data section, 
the following notations were made:  "osc done" and "1,25 
mg/ml" and "DA 2173."  Under diagnoses, renal contusion 
was noted as diagnosis 1, and drunkenness was noted as 
diagnosis 2.  The date of disposition was November 14, 1985.  

A December 10, 1985, Statement of Medical Examination and 
Duty Status, DA Form 2173, notes that the veteran was 
admitted to the US Army Hospital in Bremerhaven at 12:58 a.m. 
November 12, 1985.  The nature and extent of his injuries 
were listed as renal contusion and drunkenness.  In Section 
I, to be completed by an attending physician or hospital 
patient administrator, it was indicated that the veteran was 
under the influence of alcohol; that the injury was not 
likely to result in a claim against the government for future 
medical care; and that the injury was not incurred in the 
line of duty.  It was noted that the basis for the opinion 
was the medical record.  It was noted that a temporary 
disability might result, that a blood alcohol test was made, 
and that the number of milligrams of alcohol per 
100 milliliters of blood was 1.25 mg/ml.  Regarding details 
of the accident or history of disease, it was again noted 
that the veteran was the driver of a military jeep which 
turned over at 2:30 p.m. on November 11, 1985.  The name of a 
Captain was typed in the section for attending physician or 
patient administrator, and the document was dated December 
10, 1985.  There was no signature under Section I, to be 
completed by attending physician or hospital patient 
administrator.  Under Section II, to be completed by unit 
commander or unit advisor, there were no entries.   

In a Patient Discharge Instruction document, dated on 
November 14, 1985, it was noted that the veteran was 
ambulatory, and that he should be seen for a surgical follow-
up on November 19th.  Discharge notes reveal that the veteran 
was discharged on November 14th and that the diagnosis was 
renal contusion.  

Service records contain a Record of Proceedings Under Article 
15, Uniform Code of Military Justice (UCMJ), dated in 
November 1985 and in December 1985.  Specifically, on 
November 21, 1995, the signing officer considered whether the 
veteran should be punished under Article 15, UCMJ for 
misconduct stated as follows: 

In that you did at Munster, FRG, on or about 11 
November 1985, at Grid Coordinate #716639, operate 
a vehicle to wit:  A M151A2 Utility Truck, while 
drunk.  This is a Violation of the Uniform Code of 
Military Justice, Article lll.  

In that you having received a lawful command from 
(a captain), your superior commissioned officer, to 
not have in your possession or consume any 
alcoholic beverages, or words to that effect, did, 
at Lager-Trauen, Munster, FRG, on or about 11 
November 1985, willfully disobeyed the same.  This 
is a Violation of the Uniform Code of Military 
Justice, Article 90.

In that you did, at Munster, FRG, on or about 11 
November 1985, without proper authority, through 
neglect, damage by operating a military vehicle 
while intoxicated a M151A2, Utility Truck, military 
property of the United States, the amount of said 
damage being in the sum of about $1,100.00.  This 
is a Violation of the Uniform Code of Military 
Justice, Article 108.  

It was further noted that the veteran was not required to 
make any statements and that the signing officer had not yet 
made a decision whether or not the veteran would be punished.  
As indicated by his signature, the veteran chose to accept 
the Article 15 proceeding instead of demanding a trial by 
court-marital.  On November 25, 1985, it was noted that in a 
closed hearing, all matters presented in defense, mitigation 
and/or extenuation having been considered, the punishment of 
reduction of grade and forfeiture of an amount of pay per 
month for two months, and 45 days of extra-duty was imposed.  
On November 25, 1985, the veteran exercised his right to 
appeal, and submitted additional matters.  On December 10, 
1985, the Staff Judge Advocate considered the appeal and it 
was his opinion that the proceedings were conducted in 
accordance with law and regulations and the punishments 
imposed were not unjust nor disproportionate to the offenses 
committed.  On December 17, 1985, a signing officer indicated 
that, after consideration of all matters presented in appeal, 
the appeal was denied.  

On a March 18, 1986 consultation sheet, it was noted that the 
veteran's urine was positive for cocaine and that he was to 
be further evaluated.  On March 20, 1986, the veteran was 
examined for "chapter" purposes.  At that time it was noted 
on his Report of Medical History that he had a history of 
substance abuse and alcohol abuse, and other problems like 
multiple contusions and abrasions secondary to a November 
1985 motor vehicle accident.  On the corresponding Report of 
Medical Examination, it was noted that the veteran had a 
history of alcohol and drug abuse, and situational anxiety 
reaction with secondary combined headaches.  No other summary 
of defects and diagnoses were noted by the examiner.  On a 
March 20, 1986 Report of Mental Status Evaluation, it was 
noted that the veteran was referred for Chapter proceedings.  
Mental status examination was within normal limits at that 
time, and there was no evidence of a psychological disorder.  
The veteran was cleared for any administrative action deemed 
appropriate by the Command.  

In an April 28, 1986 letter, a summary of ADAPCP 
Rehabilitation Services was provided in response to a request 
for information pertaining to the rehabilitation activities 
of the veteran.  Therein it was noted that the veteran was 
enrolled on October 22, 1985 as a result of an alcohol 
related military police blotter entry.  In November 1985 he 
received an Article 15 for drinking in the field.  During his 
enrollment his treatment plan, which began November 20, 1985, 
involved 6 days of alcohol and drug awareness in December 
1985; 2 group counseling sessions in November 1985 and 
December 1985, respectively; individual counseling sessions, 
and 3 urinalyses, the first of which, in November 1985, was 
positive for cocaine and the following two, in December 1985 
and January 1986, respectively, were negative.  The veteran 
was released on January 13, 1986, as having received maximum 
services.  It was noted that the counseling center was under 
the impression that the veteran was receiving a Chapter 13 
for reasons other than the urinalysis.  The letter further 
notes that chain of custody confirming cocaine positive 
urinalysis was received on March 13, 1986, and that AR 600-85 
Interim Change 104, dated in June 1983, required mandatory 
processing for separation those soldiers above the rank of E-
4 who were identified as drug abusers.  The veteran was noted 
to meet the criteria for Chapter 9.  

An April 30, 1986 evaluation assessment indicated that the 
veteran had a history of positive urinalysis for cocaine and 
a history of driving while intoxicated (DWI).  

A May 6, 1986, Letter of Notification reflects that, under 
the provisions of AR 635-200, Chapter 9, action was being 
initiated to discharge the veteran from the Army, and that 
the reason for the proposed action was because it was 
determined that the veteran was a rehabilitative failure.  On 
May 14, 1986, the recommendation for elimination of the 
veteran from the service for drug rehabilitation failure was 
approved.  The veteran was given an honorable discharge.  

In October 1991, the veteran initiated a claim for 
entitlement to service connection for injuries suffered in 
the November 1985 jeep accident.  He stated that he had 
headaches, paranoid schizophrenia, a back condition, neck 
pain and right leg pain.

From October 1991 to November 1991, the veteran was 
hospitalized at VA for drug and alcohol dependence 
rehabilitation.  

In December 1991, the veteran underwent VA examination.  The 
veteran was seen for chronic migraine headaches, delusions, 
mania, and paranoid schizophrenia, neck and back pain, voices 
being heard, pain in the right leg, and drug and alcohol 
usage.  In the diagnosis section it was noted that, aside 
from specialists' evaluations, the general medical 
examination was within normal limits, and the diagnoses were 
cervical strain, lumbosacral strain, and right knee strain.  
Neurological examination diagnosis was migraine headaches, 
very severe.  Cervical spine x-rays showed normal vertebral 
bodies throughout the spine with intervertebral disc spaces 
well maintained.  Conventional radiographs of the lumbar 
spine revealed no abnormality, and x-ray examination of the 
right knee revealed no abnormality.  

In March 1992, the veteran was hospitalized by the VA for 
schizoaffective disorder; noted in the Axis I diagnosis was 
cocaine dependence in remission and alcohol dependence in 
remission.  

In April 1992, the veteran submitted a Report of Accidental 
Injury, VA Form 21-4176, in conjunction with his claim.  
Therein, he stated that he was unsure of the date of the 
accident, that alcoholic beverages were involved, and that he 
had been consuming alcoholic beverages at the time of the 
accident.  The veteran stated that to his knowledge civilian 
or military police did not make a report of the accident.  
The veteran's description of the accident was that it was 
raining and, while driving on a cobblestone road, he suddenly 
lost traction at a slight turn in the road, and the jeep 
swerved and flipped over.  The veteran stated that his back, 
head, neck and leg were severely hurt.  The veteran wrote 
that he was driving 25 miles per hour, and that he was 
traveling from one field position to another.  Again, he 
stated that the condition of the roadway was wet; that the 
type of roadway was cobblestone; and that the weather 
condition was rain.  The light was described as daylight.  

In July 1995, the veteran testified at a personal hearing 
before a Member of the Board, reiterating his description of 
the accident and stating that the date of the accident was 
November 11, 1985, Veterans Day.  He said that he was at a 
picnic celebration for the holiday and that he was allowed to 
consume alcoholic beverages.  The veteran stated that he and 
another sergeant were instructed to take a private to the 
bivouac site to retrieve field gear as he was being shipped 
back to the United States to be discharged from service.  
After the accident, the veteran and two passengers were taken 
to a German hospital where, he said, his lieutenant ordered 
that a blood alcohol test be given but persons at the 
hospital said that they could not do the test because the 
German Police were not involved.  The veteran said that the 
three of them were then evacuated by military vehicle to 
Bremerhaven Hospital where a blood alcohol test was 
administered.  The veteran said he was allowed to drink a six 
pack of beer that day; that he started the drinking around 
1:30 or 2:00 p.m., and that he drank within the range of 1 to 
6 beers.  The veteran then testified that the accident 
occurred when it was getting dark, around 6:30 or 7:00 p.m.  
When the presiding Board Member noted that a report stated 
the accident occurred at 1430 hours or 2:30 in the afternoon, 
the veteran stated that he did not recall the time of the 
accident as it had occurred over 10 years ago.  The veteran 
testified that he was instructed to do a task by his platoon 
sergeant who outranked him and that it was an order.  The 
veteran testified that when given the order to drive the 
vehicle he did not feel impaired, and that he would have 
spoken up if he had.  Transcript.


Analysis

As indicated earlier in the decision, the Court's case law 
and VA regulations specifically define the law regarding line 
of duty determinations.  In applying the law to the facts of 
this case, the Board must discuss the positive and negative 
evidence of record in its analysis.  Evidence is defined as 
all the means by which any alleged matter of fact, the truth 
of which is submitted to investigation, is established or 
disproved, and, in short is anything that tends to make the 
existence of a relevant fact more or less likely.  See 
Forshey v. West, 12 Vet. App. 71 (1998), (citing to Black's 
Law Dictionary 1225 (6th ed. 1990)), and Robinette v. Brown, 
8 Vet. App. 69,78 (1995). 

The first determination to make is whether the veteran was 
intoxicated at the time of the accident.  In that regard, the 
Board notes that although there is no actual laboratory 
report of the veteran's blood alcohol level in the record, 
other records note that a blood alcohol was taken and reflect 
the results.  The Board also notes that the copy of DA Form 
2173 in the file is only partially completed and not signed.  
The original is not in the record.  The remainder of the 
relevant evidence tends to show that the veteran was 
intoxicated at the time of the accident.  

Although the veteran was in a rehabilitation program at the 
time of the accident, he still chose to drink on the day in 
question.  The program began in October 1985 as a result of 
an alcohol-related incident.  Upon admission to the emergency 
room after the jeep accident, it was noted that the veteran 
smelled of alcohol and medical records show that he smelled 
of alcohol at 11:30 p.m., many hours after the 2:30 p.m. 
accident.  When taken to the surgical department early the 
next morning, at 1:45 am on November 12th, he had alcohol on 
his breath and he was belligerent and demanding.  The 
evidence of his blood alcohol level shows that it was 1.25 
mg/ml.  Laboratory test results showing a blood alcohol level 
of .100 percent or more create a presumption of intoxication.  
Forshey v. West, supra (citing VA's Adjudication Procedure 
Manual M21-1, Part IV, par.  11.04(c)(2)).  According to this 
standard, the veteran was intoxicated, as his blood alcohol 
was .125 percent.  Furthermore, the clinical diagnoses for 
the veteran during his hospitalization after the accident 
included drunkenness.  Finally, the Article 15 proceeding, 
which the veteran chose to receive in lieu of trial by court 
martial, shows that the veteran was held responsible and 
punished for his actions of operating a vehicle while drunk; 
willfully disobeying an order not to consume alcohol; and 
damaging military property while operating the property while 
intoxicated.  Thus, the Board finds that the preponderance of 
the competent evidence reflects that the veteran was 
intoxicated on November 11, 1985, at the time that he was 
involved in a motor vehicle accident.

It must now be determined whether the veteran's intoxication 
was the proximate cause of the accident.  Proximate cause is 
defined as that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred.  
Forshey v. West, 12 Vet. App. 71 (1998) citing Black's Law 
Dictionary 1225 (6th ed. 1990).  

It is noted that the veteran has provided inconsistent 
information regarding the accident.  In support of his claim, 
he has provided a detailed statement and personal hearing 
testimony regarding rainy weather, wet road conditions, and a 
cobblestone road, stating that the accident occurred when he 
tried to make a turn and the vehicle kept going straight, hit 
a little gully, and turned over.  Hearing Transcript.  
However, several hours after the accident he stated that it 
occurred when he swerved to avoid another vehicle.  At that 
time nothing was mentioned of bad weather, wet roads or 
failure of the vehicle to turn.  Another in-service document 
indicates that he did not remember what happened.  In support 
of his claim for VA benefits, he has said nothing of swerving 
to avoid another vehicle.  Thus, the Board finds the account 
of the accident given in support of the claim to lack 
credibility.  Additionally, the veteran testified at his 
hearing that the accident occurred around 6:30 or 7:00 p.m., 
whereas the official records show that it happened at about 
2:30 in the afternoon.  This indicates that whatever amount 
he drank, he apparently drank it in a shorter span of time 
than he has indicated.  In any event, based on the evidence, 
the Board concludes that the veteran's claimed recollections 
of the events of the day and the accident are not credible.  

Despite the absence of a completed DA Form 2173 in the claims 
folder, the veteran was punished under Article 15 of the UCMJ 
for having operated a military vehicle while drunk, for 
having damaged the vehicle by operating it while intoxicated, 
and for having willfully disobeyed a lawful order not to 
drink.  This tends to show that the accident was deemed by 
the military to have resulted from the veteran's driving 
while intoxicated.  The Board finds that such a conclusion is 
supported by a preponderance of the credible and probative 
evidence.  

The third part of the analysis is whether the veteran's 
actions were willful misconduct.  The fact that he had been 
drinking that day is not disputed.  He chose to drink at the 
inservice gathering even though he was disobeying an order 
not to drink.  After disobeying the order not to drink, he 
drove a military vehicle and had the accident in question.  
The same occurred with knowledge of or wanton reckless 
disregard of its probable consequences because the veteran 
was impaired by the alcohol intoxication as evidenced by his 
blood alcohol level hours after the accident occurred.  
38 C.F.R. § 3.1(n).  See also McDaniel v. Frye, 536 F.2d 
625 (5th Cir. 1976) (knowledge requirement of wantonness need 
not be shown by direct proof, but may be shown by adducing 
facts from which knowledge is a legitimate inference).  Id.  
The veteran's testimony of having been ordered to drive the 
vehicle is noted, along with his testimony that had he felt 
impaired he would not have driven.  As indicated, his claimed 
recollections of the events of that day are not considered 
credible.  Moreover, the ability of alcohol to impair one's 
judgment, as well as driving skills, is attested to time and 
time again by accidents caused by drunk drivers who thought 
they were capable of driving.  

The Board is mindful of the statutory presumption under 
section 105, which establishes a presumption in favor of a 
finding of line of duty.  However, the Board finds in this 
case that the motor vehicle accident on November 11, 1985, 
resulted from the veteran's willful misconduct and that the 
injuries sustained therein were not incurred in the line of 
duty; the presumption of the same is rebutted by the 
preponderance of the credible and probative evidence in the 
record.  Accordingly, the injuries incurred by the veteran on 
November 11, 1985 were not incurred in the line of duty, and 
the claim is denied.  


ORDER

Injuries sustained by the veteran in an automobile accident 
on November11, 1985, were due to his willful misconduct and 
did not occur in the line of duty; thus, the benefit sought 
is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

